DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the reference character “112” is used to designate both welding wire (see paragraph [0049], line 1 and various other places throughout the specification) and fastener (see paragraph [0077], line 10).  In the drawings reference character “112” appears to only designate the welding wire, particularly as the fasteners discussed in paragraph [0077] are not shown in the drawings at all.  It is also noted that the fasteners are currently not claimed.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 10, 15, and 17 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Christopher et al. (US-20130048621). Regarding Claim 1, Christopher et al. discloses a wire-feeder system 30 comprising: a base platform (wall of 30 perpendicular to 32 to which 56, 80/100, and 58 are mounted); a spool hub 56 mounted to the base platform perpendicular (would have to be or spool 54 would not fit within 30) to the base platform and configured to support a wire spool 56; a drive roll assembly 60,64 mounted to the base platform, and having one or more sets of drive rollers 60,64 configured to feed wire 52 from the wire spool toward a welding torch 16; and a wire guide assembly 80/100 mounted to the base platform (via 62 as shown in Figures 11-13, where 80 or 100 would be mounted in the same manner) separately from both the wire spool and the drive roll assembly (although both 80/100 and 60,64 are mounted to the base platform via 62 they are still separately mounted to the base platform as 80/100 can be removed independently from 62 as shown and described in Figures 11-13 wherein 100 would be mounted in the same manner as 80), the wire guide assembly configured to guide the wire from the wire spool supported on the spool hub to the one or more sets of drive rollers (depicted at least in Figure 2 wherein either 80 or 100 could be used in the manner of 80) (Figures 1-14).

Regarding Claim 2, Christopher et al. discloses each drive roller 64 of the one or more sets of drive rollers is configured to rotate about an axis of rotation that is perpendicular to the base platform (would have to be or rollers 60,64 would not fit within 30) (Figures 1-14).

Regarding Claim 10, Christopher et al. discloses the wire guide assembly 100 comprises a wire pass-through 104 that is tapered (depicted in Figure 8) from an inlet 102 to an outlet 106 (Figures 1-14).

Regarding claim 15, Christopher et al. discloses a method for configuring a wire-feeder system 30 in a welding-type system, the method comprising: loading a wire spool 54 to a spool hub 56 mounted to a base platform (wall of 30 perpendicular to 32 to which 56, 80/100, and 58 are mounted), wherein the spool hub is perpendicular to the base platform (would have to be or spool 54 would not fit within 32); passing welding wire 52 from the wire spool to a wire guide assembly 80/100 that is separate (although both 80/100 and 60,64 are mounted to the base platform via 62 they are still separately mounted to the base platform as 80/100 can be removed independently from 62 as shown and described in Figures 11-13 wherein 100 would be mounted in the same manner as 80) from the wire spool; and driving (via 64,68) the welding wire from the wire guide assembly to a welding torch 16 via a drive roll assembly 60,64 having one or more sets of drive rollers 60,64 (Figures 1-14).

Regarding Claim 17, Christopher et al. discloses each drive roller 64 of the one or more sets of drive rollers is configured to rotate about an axis of rotation that is perpendicular to the base platform (would have to be or rollers 60,64 would not fit within 30) (Figures 1-14).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christopher et al. (US-20130048621). Regarding Claim 3, Christopher et al. disclose the wire-feeder of claim 1, as advanced above, wherein the base platform is vertical (Figures 1-14), not horizontal.
However, it would have been an obvious engineering design choice to one of ordinary skill in the art before the effective filing of the claimed invention to put the base platform (wall of 30 perpendicular to 32 to which 56, 80/100, and 58 are mounted) in a horizontal orientation to distribute the weight of the feeding device of a larger area, and thereby, prevent the feeding device from tipping over from a large jerk or other disturbance from the operation of the feeding device.

Regarding Claim 14, Christopher discloses the wire-feeder of claim 1, as advanced above, but does not expressly disclose the wire-feeder system is configured to drive wire having a diameter that is between 1/16 and 1/8 inches. 
However, it would have been an obvious engineering design choice to one of ordinary skill in the art to configure the wire-feeder system of Christopher et al. to feed wire with diameters between 1/16 and 1/8 inches as this is the standard diameter used for welding wire.

Regarding Claim 16, Christopher et al. discloses the method of claim 15, as advanced above, but does not expressly disclose the step of stacking a second wire-feeder system on top of the wire-feeder system.
However, it would have been an obvious engineering design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to stack a second wire-feeder system on top of another wire feeder system to allow for quick change over once the first wire-feeder supply has finished or to allow for different sizes or types to be available at the same time.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christopher et al. (US-20130048621) in view of Aigner et al. (US-6549441). Regarding Claim 11, Christopher et al. discloses the wire-feeder system of claim 1, as advanced above, but does not expressly disclose the base platform comprises a plurality of wheels to allow the base platform to move across a surface.
However, Aigner et al. teaches a wire-feeder system 11 comprising a base platform (depicted in Figure 1 supporting 14) comprising a plurality of wheels (depicted in Figure 1 below platform supporting 14) to allow the base platform to move across a surface (depicted in Figure 1 by horizontal line at the bottom of the Figure) (Figure 1-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the wheels of Aigner et al. to the base platform of Christopher et al. to quickly and easily move the wire-feeder system from one location to the next.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christopher et al. (US-20130048621) in view of Rousseau (US-4433816). Regarding Claim 12, Christopher et al. discloses the wire-feeder system of claim 1, as advanced above, but does not expressly disclose the base platform comprises a set of forklift pockets.
However, Rousseau teaches a wire-feeder system comprising a base platform 24 comprising a set of forklift pockets (at 32) (depicted in Figure 4 and described at Column 4, Lines 5-8) (Figures 1-7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the forklift pockets of Rousseau to the base platform of Christopher et al. to allow a forklift to easily move the wire-feeder system from one location to another as taught by Rousseau at Column 4, Lines 5-8.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christopher et al. (US-20130048621) in view of Meyer (US-3440394). Regarding Claim 13, Christopher et al. discloses the wire-feeder system of claim 1, as advanced above, but does not expressly disclose the base platform comprises a hoist attachment to enable the base platform to be suspended.
However, Meyer teaches a wire-feeder system (depicted in Figure 1) comprising a hoist attachment 50 to enable the wire-feeder system to be suspended (Figures 1-4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the hoisting attachment of Meyer to the base platform of Christopher et al. to allow the wire-feeder system to be lifted and easily transported by a crane or overhead hoist.

Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 18-21 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, when taken as a whole, does not disclose or suggest the combination of Claim 18, including a wire-feeder system comprising a wire guide assembly mounted to a base platform separately from both a wire spool and a drive roll assembly, the wire guide assembly configured to guide wire from the wire spool supported on a spool hub to one or more sets of drive rollers, wherein the wire guide assembly comprises a first guide feature having a first wire pass-through and a second guide feature having a second wire pass-through in conjunction with the rest of the limitations of claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E DONDERO whose telephone number is (571)272-5590. The examiner can normally be reached Monday-Friday 6 am - 4 pm ET, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E DONDERO/               Primary Examiner, Art Unit 3619